Dismissed and Memorandum Opinion filed December 22, 2005








Dismissed and Memorandum Opinion filed December 22,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00804-CV
____________
 
OCTAVIA WILLIAMS,
Appellant
 
V.
 
KATHLEEN SOMERVILLE,
Appellee
 

 
On Appeal from County Civil Court
at Law No. 2
Harris County, Texas
Trial Court Cause No. 823,425
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed February 11,
2005.  The clerk=s record was filed on August 19,
2005.  No reporter=s record was taken.  No brief was filed.
On November 3, 2005, this Court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before December 5, 2005, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 22, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.